DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 312,421) in view of Walling (US 2018/0118405 A1).  Bauer teaches a basket with a carrying sleeve comprising: a basket (Fig. 1) having a bottom and four sides forming; and a carrying sleeve (Fig. 7); wherein the sleeve has at least four sides one of which is the sleeve top and wherein the sleeve top has an integral handle m (pg. 1 lines 71-81) disposed in the approximate center of the sleeve top (Fig. 6); wherein the carrying sleeve can be slid over the basket with the sleeve top covering the basket top; and wherein the basket is formed by folding a pre-perforated pre-cut basket sheet and the carrying sleeve is formed by a folding a pre-scored pre-cut carrying sleeve sheet (pg. 1 lines 29-36).  Walling teaches an analogous carton and teaches it is known in the art to form fold lines using various techniques (0103), including perforations or scoring.  It would have been obvious to one of ordinary skill in the art to modify the structure of Bauer by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see attached PTO-892 for various references cited for being relevant to the current disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734